SENTENCIA
El 12 de diciembre de 2014 emitimos una Resolución mediante la cual expedimos y ordenamos la consolidación de dos recursos de certiorari presentados ante este Tribunal por los peticionarios. Mediante éstos, se solicitó la re-visión de una determinación del Tribunal de Primera Ins-tancia en la que se le concedió a Caribe Rx Service, Inc. (Caribe Rx) un interdicto provisional referente a la venta *19de productos manufacturados por Grifols Biologic ais, Inc. (GBI) y Grifols Therapeutics, Inc. (GTI). Ello, pues, el foro primario razonó que Caribe Rx poseía una relación de dis-tribución exclusiva respecto a ambas líneas de productos que estaba siendo infringida por los peticionarios.
En síntesis, en ambos recursos, los peticionarios argu-mentaron que tal proceder fue contrario a lo establecido por este Tribunal en Next Step Medical v. Bromedicon et al., 190 DPR 474 (2014), puesto que la relación contractual entre las entidades Grifols y Caribe Rx no era de exclusividad en torno a los productos de GTI. Por ello, los peticionarios estiman que la concesión del remedio provisional en cuestión tuvo el efecto de rescribir las relaciones contractuales entre las partes y, además, contraviene los preceptos que informan el Artículo 3-A de la Ley de Contratos de Distribución, Ley Núm. 75 de 24 junio de 1964 (10 LPRA sec. 278b-1).
Evaluado el expediente y el Derecho aplicable, se mo-difica el injunction emitido por el foro primario. Por lo tanto, se revoca la prohibición impuesta a las entidades Grifols respecto a la venta de los productos de GTI a Cardinal Health PR 120, Inc. o a cualquiera de sus afiliadas o sucesoras, así como a otros distribuidores para la re-venta en Puerto Rico. Por otra parte, se reafirma dicha prohibición, respecto a las mismas partes, en cuanto a los productos de GBI. Por último, se ordena la continuación de los procedimientos en conformidad con lo aquí resuelto.
Así lo pronunció el Tribunal y certifica el Secretario del Tribunal Supremo. La Juez Asociada Señora Rodríguez Rodríguez emitió una Opinión de conformidad, a la que se unieron la Jueza Presidenta Oronoz Rodríguez y el Juez Asociado Señor Estrella Martínez. El Juez Asociado Se-ñor Martínez Torres concurrió e hizo constar la siguiente expresión, a la que se unieron la Jueza Asociada Señora Pabón Charneco y el Juez Asociado Señor Feliberti Cin-tron:
*20Concurro con el resultado, pues la controversia se resuelve por los fundamentos expuestos recientemente en Next Step Medical v. Biomet, Inc., 195 DPR 739 (2016).
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo